Citation Nr: 0514945	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  96-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity, to include varus deformity, as a result of 
surgical and medical treatment by the Department of Veterans 
Affairs in 1978.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1995 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 1997 and in October 2000, the Board remanded this 
case to the RO for further development of the evidence.  The 
case was most recently returned to the Board in September 
2003.  

In February 2004, the Board requested an advisory medical 
opinion from an independent medical expert (IME) under the 
provisions of 38 C.F.R. § 3.328 (2004).  The IME opinion was 
received by the Board in November 2004.  The Board furnished 
a copy of the IME opinion to the veteran who, in March 2005, 
waived in writing his right to have his case remanded to the 
agency of original jurisdiction for review of the IME opinion 
and the additional argument which he submitted in response to 
the IME opinion.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  In September 1977, after his separation from active 
service, the veteran sustained a compound, comminuted 
fracture of the left tibia and fibula in a collision of his 
motorcycle with a motor vehicle.

3.  Open reduction and internal fixation of the left 
tibia/fibula fracture, including placement of two screws, was 
performed at a private hospital, and the veteran then 
received outpatient treatment at a service department 
hospital until June 1978.

4.  The veteran was treated at a VA Medical Center for the 
condition of his left lower extremity as an inpatient and as 
an outpatient during the period July through December 1978.

5.  VA treatment in 1978 for the veteran's left lower 
extremity included treatment of an abscess formation on the 
medial aspect of the left lower leg, surgical removal of the 
screws which had been inserted at the private hospital in 
September 1977, and treatment for infected non-union of the 
left distal tibia.

6.  The veteran currently has a deformity of 15 degrees of 
varus angulation at the site of the left tibia/fibula 
fracture.

7.  VA surgical and medical treatment in 1978 was not the 
proximate cause of additional disability of the veteran's 
left lower extremity, to include the varus deformity.

CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity, to include varus deformity, as a result of 
VA surgical and medical treatment in 1978 is not warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 5107 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A remedial VCAA notice letter furnished by the RO to the 
veteran in July 2003 informed the veteran of the evidence 
needed to substantiate his claim, of the evidence which VA 
had obtained, and of the evidence which he should submit in 
support of his claim.  The RO's letter advised the veteran to 
submit any evidence he had which he thought would support his 
claim.  The VCAA notice provided to the veteran thus included 
the four elements of notice listed in Pelegrini II and 
fulfilled VA's duty to notify pursuant to the VCAA.  

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained private, service department, and VA 
records of treatment of the veteran's left lower extremity 
since the injury in 1977.  As noted above, VA also obtained 
an IME opinion on the medical issues in this case.  The 
veteran and his representative have not identified any 
additional existing evidence which might be pertinent to the 
claim on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.  

II. Legal Criteria

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability of the left lower extremity as 
a result of VA surgical and medical treatment in 1978. 



III. Factual Background

The record reveals that, on September 18, 1977, the veteran 
sustained multiple injuries when his motorcycle collided with a 
motor vehicle.  He was taken to a private hospital for evaluation 
and treatment.  Diagnoses included a compound, comminuted 
fracture of the left tibia and fibula.  He underwent open 
reduction and internal fixation of the left tibia and fibula 
fracture.  He was discharged on September 27, 1977, to be treated 
further at a United States Army medical facility, the hospital at 
Fort Leonard Wood, Missouri.  X-rays of the left tibia and fibula 
at that facility on December 28, 1977, were reported to show the 
comminuted fracture at the distal shaft of the tibia and fibula 
with excellent position of the fracture fragments with 2 screws 
at the tibial fracture and complete displacement of the fracture 
fragments at the fibular fracture but the medial and posterior 
surface of the proximal fracture fragment and the anterior and 
lateral margin of the distal fracture fragment were in contact 
together and there was a little partial blunting of the margin 
through the cast.  The fracture line was still well visualized.  
The veteran received outpatient treatment at Fort Leonard Wood 
until June 1978.

On July 17, 1978, the veteran was admitted to a VA Medical 
Center (VAMC).  He requested removal of a left leg cast.  He 
was discharged the next day at his request without waiting 
for X-rays.

The veteran was re-admitted to the VAMC on July 25, 1978.  A 
left leg cast was removed, and an abscess formation was found 
on the medial aspect of the lower leg.  X-rays showed an 
irregular transverse fracture defect in the lower portion of 
the mid-third and an associated fracture at the same level in 
the shaft of the fibula.  Non-union was suspected.  On August 
3, 1978, the veteran underwent removal of 2 metallic screws 
and exploration of a sinus tract.  At hospital discharge on 
August 17, 1978, the operative wound was well-healed and the 
sinus tract had filled in and was completely closed.  Prior 
to discharge, a protective short leg cast was applied.  The 
veteran was advised to bear no weight upon the left lower 
extremity and to ambulate with crutches.  He requested 
follow-up at another VAMC.

On August 23, 1978, at a VA outpatient clinic, it was noted 
that the veteran had infected non-union of the left distal 
tibia.  On August 24, 1978, fair healing of a left distal 
tibia fracture was noted, and the veteran was to return to 
the clinic in 2 months.

VA X-rays of the veteran's left tibia were taken on October 
5, 1978.  The radiologist reported that fractures of the 
distal tibia and fibula were again noted and that the lateral 
angulation appeared minimally more prominent than on a 
previous examination of August 24, 1978.  (A report of VA X-
rays on August 24, 1978, is not of record.)  The radiologist 
also reported that: the slight difference in angulation could 
be due to a slight difference in rotation; however, there 
were further signs of healing of the fibular fracture 
fragments since the previous examination; there was also 
slightly more callus at the tibia fracture site; the fracture 
line through the tibia was still clearly visible, however, 
and the possibility of non-union or fibrous union could not 
be excluded.

VA X-rays on November 17, 1978, showed a healing fracture of 
the left tibia and fibula with possible fibrous union.  VA X-
rays on December 12, 1978, showed the lateral angulation at 
the fracture sites to be unchanged.

In March 1981, a private physician reported that X-rays of 
the veteran's left tibia and fibula showed a healed fracture 
with the tibia and fibula in approximately 11 degrees of 
varus.

Color photographs received by VA in May 1997 show the 
veteran's lower extremities.

VA X-rays of the veteran's left tibia and fibula in May 1997 
showed a slight medial and posterior angulation at the 
fracture site.  In May 1997, a VA joints examiner reported 
that a varus deformity of the veteran's left lower extremity 
was quite obvious.  Varus was measured about 165 degrees in 
the left compared with 180 degrees on the right, considering 
the line which goes from the tibial bone down to the first 
metatarsal bone.

In April 1998, a VA bones examiner reported that the veteran 
had 15 degrees of varus angulation at the site of the 
fracture of the tibia and fibula.  He reported that, from a 
review of the available medical records, the angulation 
occurred sometime between the X-rays of December 28, 1977, 
and the X-rays of October 5, 1978.  Records of the veteran's 
hospitalization at a VAMC from July 25, 1978, to August 17, 
1978, did not mention the status of the alignment of the 
fracture fragments.  The examiner stated that there was no 
evidence one way or the other to indicate why or how the 
angulation (the varus deformity) occurred.

In April 2000, the physician who had conducted the April 1998 
VA bones examination re-evaluated the veteran.  He reported 
that it was impossible in his opinion to determine at what 
point in time the angulation of the veteran's tibia occurred 
or why it occurred.

In October 2000, the Board requested that the VA X-ray films 
from July, August, and October 1978 be obtained for review by 
a radiologist.  However, it was learned that it had been the 
policy to destroy X-ray films which were not requested for 
review within 5 years of when they had been produced, so the 
veteran's 1978 VA X-ray films are not available.

In May 2003, the veteran's medical records were reviewed by a 
VA physician, who reported that a report of VA X-rays on 
August 2, 1978 (the day prior to the procedure in which 2 
metallic screws were removed) mentioned a "slight anterior 
angulation".  He stated that it was impossible to tell from 
the records whether there was or was not adequate alignment 
of the fracture of the veteran's tibia and fibula.

The veteran has contended that VA is responsible for the 
varus deformity of his left lower extremity.  He alleges that 
the varus angulation occurred while he was under VA medical 
care.  He has stated that, on August 24, 1978, VA medical 
personnel told him that his left leg had not been set 
straight, that it would have to be re-broken to re-set it, 
but that they did not want to do that because he had had 10 
months of non-union of the fracture.

The Board requested an opinion from an IME, who is an 
associate professor in the department of orthopedic surgery 
at a university medical center, on the issue of whether VA 
surgical and medical treatment of the veteran's left lower 
extremity in 1978 aggravated (increased in severity) the 
injury which he sustained in September 1977 so as to result 
in a varus deformity of the tibia and fibula.  The IME 
reported that, after a thorough review of the medical records 
in the veteran's case, it was his opinion that "the 
treatment of this veteran's left lower extremity in 1978 was 
proper and resulted in a united tibia fracture, however, with 
varus deformity.  I do not think the V.A.'s treatment 
aggravated the injury, but obtained a union in a setting that 
was doomed from the beginning of his treatment with 
distracting screws and infection."  

In his report, the IME also stated, "The most important 
aspect of this case is that the tibia was treated with two 
screws [at the private hospital in September 1977].  In my 
opinion, this is not adequate internal fixation of a 
fractured tibia and these screws actually act as a 
distraction device and leads very frequently to a nonunion."  
He also stated that removal of the two metallic screws and 
exploration of the sinus tract in August 1978 by VA 
physicians "appears to be very appropriate treatment because 
the sinus tract to the metal screws indicates to me that the 
wound was infected from the surgery [at the private hospital] 
and that the two metal screws distracted the fracture site 
until it went to an infected nonunion.  This surgery of 
removing screws and removing the sinus tract [by VA] cleared 
the leg of any infection and gave the bone opportunity to 
heal.  However, at this point the angulation was already 
created and appeared to somewhat worsen over the next couple 
of months while the leg was immobilized in the cast."  

The IME stated further, "Therefore, the end result is a 
healed tibia and fibula in the left leg with 15 degrees of 
varus angulation, but without infection and a solid union.  
Also in my opinion, this is the best it can be hoped for 
under the conditions that this gentleman presented to the 
V.A. with two metallic screws acting as a distraction device 
at the fracture site as well as an infection from the surgery 
of placing the two screws [at the private hospital].  This 
veteran I do not believe had any other treatment options 
other than those performed by the V.A. Hospital and I can 
find no fault with their treatment. I cannot tell from the 
records if a subsequent offering of an osteotomy to correct 
the varus deformity was offered or discussed with this 
veteran."


In a statement received in March 2005, the veteran stated his 
reasons for disagreeing with the findings and opinion of the 
IME.

IV. Analysis

The determinative issue in this appeal is whether VA surgical 
and medical treatment of the veteran's left lower extremity 
in 1978 after he had had surgical treatment at a private 
hospital and medical treatment at a service department 
hospital was the proximate cause of additional disability of 
the left lower extremity, to include a varus deformity.  The 
Board finds that the only probative evidence on this issue 
would be competent medical evidence.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  The only competent medical evidence of 
record on the determinative medical issue in this case is the 
opinion of the IME who concluded after a review of the 
pertinent medical records that the veteran's additional 
disability of the left lower extremity, to include the varus 
deformity, was not caused by VA treatment but rather is 
attributable to the original surgery the veteran underwent at 
the private hospital after the September 1977 accident.  The 
veteran's belief that the current disability of his left 
lower extremity is due to VA treatment, while no doubt 
sincere, is lacking in probative value because, as a layman, 
the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board concludes that the preponderance of the credible 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151, and entitlement to that benefit is 
not established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity, to include varus deformity, as a result of 
VA surgical and medical treatment in 1978 is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals





	                    
	



 Department of Veterans Affairs


